Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
This application filed 08/13/2019 is a  371 of PCT/KR2018/001891 02/13/2018 which claims priority to  KR 10-2017-0019330 filed 02/13/2017 and KR 10-2018-0016726 filed 02/12/2018.
DETAILED ACTION
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on December 21, 2021 has been entered.  
Claims 1,3-7, 10-17 are pending in the instant application. Claims 1,3-7, 10-17 are being examined herewith.
Information Disclosure Statement
No information disclosure statements.
Response to Arguments
Applicant's arguments over the 35 U.S.C. 103 rejection of claims 1-7, and 10-17 over Young et al. (KR 101586200 B1 - translation attached) in view of Hipp et al. (WO2016203025A1) is not persuasive. However, in view of amendments made to the claims, the rejection is herewith modified. Applicants main arguments are that Hipp does not provide motivation to select imidazoquinoline (such as imiquimod) from among a first laundry list of examples of the immune potentiator and to select an oil-in-water compound from among a second laundry list of various examples of the delivery system compound. 
In response the Examiner points out that the Hipp reference in fact claims each component applicant has argued.  Specifically, the second adjuvant is selected from R-837 (Imiquimod) (See claim 17). The second adjuvant component comprises at least one emulsion or surfactant-based compound, preferably an oil-in-water compound or a squalene-based compound (See claim 6)  which can be nanoemulsions (See claim 7). The reference teaches an “emulsion or surfactant-based compound may be an oil-in-water emulsion, especially a mineral oil-based compound or a squalene-based compound, preferably a nano- emulsification.” “The hydrocarbon-based or carbohydrate-based compound may be an imidazoquinoline compound, preferably an Imiquimods compound, e.g. R-837 (Imiquimod - 1-(2-methylpropyl)- 1 H-imidazol[4,5-c]quinoline-4-amine), or R-848 (Resiquimod), or 3M-012, or S-28463 (4- amino-2-ethoxymethyl-alpha, alpha-dimethyl-1 H-imidazo[4, 5-c]quinoline-1 -ethanol).”
In addition, Applicants submit that Hipp merely discloses oleic acid as one component of an injectable formulation. An injectable formulation is generally intended for administration to the human body through an intended injection route. However, Applicants submit that Hipp neither discloses nor suggests that the oleic acid can play a role in stably distributing imidazoquinoline (such as imiquimod) in the delivery system compound (squalene).  That is, the function of the oleic acid disclosed in Hipp is different from that of the dispersion helper disclosed in the present invention. 
The Examiner points out that the Applicant is arguing specific limitations which are not in the claims. Either Applicant is stating that the imidazoquinoline (such as imiquimod) is dispersed in ANY delivery system compound or a specific squalene delivery system.  However, Telò et. al. provides motivation to use oleic acid.  Specifically, the reference teaches highest solubility was found with oleic acid, probably due to its lipophilicity and the possibility of hydrogen bond formation with IMQ.  
Further, Applicants submit that Hipp does not teach or suggest the composition in which an oil layer is arranged in the inside of a nanoemulsion and the composition in which the outer portion of the oil layer is coated so that an imidazoquinoline-based toll-like receptor 7 or 8 agonist can be dispersed in an aqueous solution as recited in the claims. Applicants submit that Hipp neither discloses nor demonstrates awareness of the poor solubility of the imidazoquinoline (such as imiquimod), and, of course, does not provide motivation to solve the poor solubility of the imidazoquinoline.
The Examiner states Applicant is arguing new limitations added to the claims.  The limitations are addressed in the rejection below. 
See rejection below:
 Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1,3-7, 10-17 are rejected under 35 U.S.C. 103 as being unpatentable over Hipp et al. (WO2016203025A1 - previously presented) in view of Telò et. al. (Mechanisms of imiquimod skin penetration. Int J Pharm. 2016 Sep 10;511(1):516-523. doi: 10.1016/j.ijpharm.2016.07.043. Epub 2016 Jul 21. PMID: 27452419- previously presented) and Miller et al. (US 20040265351 A1).
The claims read on a nanoemulsion comprising an oil layer, which is an inner side of the nanoemulsion, comprising: an imidazoquinoline-based toll-like receptor 7 or 8 agonist, an oil, and a dispersion helper for facilitating a lipophilic interaction between the imidazoquinoline-based toll-like receptor 7 or 8 agonist and the oil; wherein the nanoemulsion particle has a size in a range of between about 50 nm to about 500 nm; and wherein the dispersion helper is selected from the group consisting of myristoleic acid, palmitoleic acid, sapienic acid, oleic acid, elaidic acid, vaccenic acid, linoleic acid, linoelaidic acid, alpha-linoleic acid, arachidonic acid, eicosapentaenoic acid, erucic acid, docosahexaenonic acid, caprylic acid, capric acid, lauric acid, myristic acid, palmitic  acid, stearic acid, arachidic acid, behenic acid, lignoceric acid, and cerotic acid; wherein the imidazoquinoline-based toll-like receptor 7 or 8 agonist is dispersed in a nano-sized oil layer, and wherein an outer portion of the oil layer is coated for enabling the nanoemulsion to be dispersed in an aqueous solution.
Hipp et al. teaches sterile injectable vaccine composition comprising at least a first immunogenic component and at least a second adjuvant component, wherein the second adjuvant is selected from R-837 (Imiquimod) (claim 17). The second adjuvant component comprises at least one emulsion or surfactant-based compound, preferably an oil-in-water compound or a squalene-based compound (claim 6)  which can be nanoemulsions (see claim 7). 
The reference specifies:
“the emulsion or surfactant-based compound may be an oil-in-water emulsion, especially a mineral oil-based compound or a squalene-based compound, preferably a nanoemulsification of 2 components comprising Sorbitan trioleate (0.5% w/v) in squalene oil (5% v/v) and Tween 80 (0.5% w/v) e.g. in sodium citrate buffer (10 mM, pH 6.5) (AddaVax®), or a mixture of Squalene plus Tween 80 plus Span 85 (MF59®), or AS02 (MF59® plus PL (monophosphoryl lipid A) plus QS-21), or AS03 (Squalene plus Tween 80 plus a-tocopherol), or AF03 (Squalene plus Montane 80 (emulsifier) (=Ceterareth-12 plus Span 80) plus Eumulgin B 1 PH (emulsifier)), or a nanoemulsion,” etc. (reads on the oil and surfactant of the claims, see page 54 para 3). Moreover the emulsion or surfactant-based compound may be a mineral oil based compound, e.g. incomplete Freund's adjuvant (IFA), or complete Freund's adjuvant (CFA), or Specol (Marcol 52 (mineral oil, paraffins, and cycloparaffins, chain length 13-22 C atoms) plus Span 85 plus Tween 85). Moreover the emulsion or surfactant-based compound may be a squalene-based compound, e.g. squalene, or squalene p us squalane (Montanide ® 1SA51 , Montanide ® ISA720), or SPT (squalane (5%), Tween 80 (0.2%), Pluronic L121 ( 1 .25%)), or Squalane 1 (Spinacane; Robane ®; 2,6,10,15,19,23-hexamethyltetracosane and 2,6,10,15, 19,23-hexamethyl-2, 6 ,10,14,18, 22-tetracosahexane), or Squalene 2 (Spinacene; Supraene; 2,6,10,15,19, 23-hexamethyl-2,6,10,14,18,22 tetracosahexane), or TiterMax Gold Adjuvant. (reads on the oil and surfactant of the claims, see p 54-55) 

Hipp et al. describes “sterile, fixed oils are conventionally employed as a solvent or suspending medium. For this purpose, any bland fixed oil may be employed including synthetic mono- or di-glycerides. Fatty acids, such as oleic acid and its glyceride derivatives are useful in the preparation of injectables, as are natural pharmaceutically-acceptable oils, such as olive oil or castor oil, especially in their polyoxyethylated versions ( reads on the dispersion helpers of the claims, see p141 para 1). 
Hipp et al. teaches sterile injectable forms   can comprise fixed oils that are conventionally employed as a solvent or suspending medium. For this purpose, any bland fixed oil may be employed including synthetic mono- or di-glycerides. Fatty acids, such as oleic acid and its glyceride derivatives are useful in the preparation of injectables, as are natural pharmaceutically-acceptable oils, such as olive oil or castor oil.  
While the reference teaches a nanoemulsions that are squalene/oil-in water, the reference fails to specify the size of the nanoparticles or specify the arrangement of the oil and TLR7/8 in the formulation, nor the ratios of TLR7/8 to oil or TLR7/8 to dispersion helpers.
Telò et. al. teaches 2 mg of IMQ were added to 2 ml of the following vehicles: H2O, PBS pH 7.4, PBS pH 4, propylene glycol, ethanol, octanol, Capryol 90, silicon oil, oleic acid, DMSO, Tween 80, PEG 200, PEG 400, PEG 600, miglyol, soybean oil, liquid paraffin, 2-pyrrolidone, Transcutol (diethylene glycol monoethyl ether), water solution of 1% w/v β-CD, 1% w/v albumin, 0.55 w/v Tween 20, 50 and 200 mg/ml TPGS, 5 mg/ml Lutrol F68, 15 mg/ml Lutrol F127, 10 mg/ml Brij 78, 4% w/v lauric acid in EtOH:H2O (50:50 v:v),  The highest solubility was found with oleic acid, probably due to its lipophilicity and the possibility of hydrogen bond formation with IMQ.  The microemulsions of Telò et. al. were filtered at 0.45 μm (450nm).
Miller teaches the IRM compound may be incorporated into single emulsions such as oil-in-water (o/w) or water-in-oil (w/o), or multiple emulsions such as water-in-oil-in water (w/o/w) and oil-in-water-in-oil ( o/w/o). Antigen can also be incorporated into the emulsion in addition to the IRM (e.g. to generate a more specific immune response). The IRM and antigen can partition between the oil and water phases, or lie on the discrete phase (e.g. oil droplet) surface. The emulsion format may act synergistically with the IRM for improved immune response (e.g. antigen on oil droplet surface may enhance its presentation to cells of the immune system, while IRM can enhance uptake of the antigen on the oil droplet by cells of the immune system.
It would have been obvious to one of ordinary skill in the art at the time of filing to use the oil, surfactant, and oleic acid of the nanoemulsion described by Hipp to make a nanoemulsion size of about 50 to about 500nm and have multiple o/w/o or w/o/w phases. The motivation comes from the teaching of Hipp that the adjuvant component of the inventive composition comprises at least one emulsion or surfactant-based compound as a delivery system and a base for injection in a nanoemulsion; and a similar nanoemulsion formulation have a size of 0.45 μm ((450nm) (Telò et al.)). Further, the motivation to use multiple o/w/o or w/o/w phases is because Miller et al. teaches IRM compound may be incorporated into single emulsions such as oil-in-water (o/w) or water-in-oil (w/o), or multiple emulsions such as water-in-oil-in water (w/o/w) and oil-in-water-in-oil ( o/w/o). Antigen can also be incorporated into the emulsion in addition to the IRM (e.g. to generate a more specific immune response). The IRM and antigen can partition between the oil and water phases, or lie on the discrete phase (e.g. oil droplet) surface. Therefore, a skilled artisan would have had reasonable expectation of successfully achieving a delivery system for an adjuvant such as Imiquimod with a nanoemulsion size within a range of about 450nm and with multiple water-in-oil-in water (w/o/w) and oil-in-water-in-oil ( o/w/o) layers. Additionally, the determination of optimal or workable ratios of the oil, TLR7/8, dispersion helpers by routine experimentation is obvious. The motivation comes from the teaching that a successful IMQ formulation contains 2mL of oil. One having ordinary skill in the art would have been motivated to optimize the ratios to obtain the highest solubility that is sufficient to induce an immune response. 

Claims 16 and 17 are product by process claims. It is well settled in patent law that product-by-process claims are not limited to the manipulations of the recited steps, only the structure implied by the steps.  See MPEP § 2123.   The court in In re Thorpe held, “even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.”   See 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).   In this case, the method of making the composition as claimed does not render structural limitations to the claimed composition. In claims 16-17, the formulation is “mixed” “dispersed” “prepared” is not given patentable weight.

Conclusion
No claims allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAYLA SOROUSH whose telephone number is (571)272-5008. The examiner can normally be reached Monday thru Friday; 8:30 AM to 5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Kortney Klinkel, can be reached on (571)270-5239.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LAYLA SOROUSH/           Primary Examiner, Art Unit 1627